Title: To John Adams from Thomas Jefferson, 21 January 1812
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Monticello Jan. 21. 1812.

 I thank you before hand (for they are not yet arrived) for the specimens of homespun you have been so kind as to forward me by post. I doubt not their excellence, knowing how far you are advanced in these things in your quarter. here we do little in the fine way, but in coarse & midling goods a great deal. every family in the country is a manufactory within itself, and is very generally able to make within itself all the stouter and midling stuffs for it’s own cloathing & houshold use. we consider a sheep for every person in the family as sufficient to clothe it, in addition to the cotton, hemp & flax which we raise ourselves. for fine stuff we shall depend on your Northern manufactures. of these, that is to say, of company establishments, we have none. we use little machinery. the Spinning Jenny and loom with the flying shuttle can be managed in a family; but nothing more complicated. the economy and thriftiness resulting from our houshold manufactures are such that they will never again be laid aside; and nothing more salutary for us has ever happened than the British obstructions to our demands for their manufactures. restore free intercourse when they will, their commerce with us will have totally changed it’s form, and the articles we shall in future want from them will not exceed their own consumption of our produce.
A letter from you calls up recollections very dear to my mind. it carries me back to the times when, beset with difficulties & dangers, we were fellow laborers in the same cause, struggling for what is most valuable to man, his right of self-government. laboring always at the same oar, with some wave ever ahead threatening to overwhelm us & yet passing harmless under our bark: we knew not how, we rode through the storm with heart & hand, and made a happy port. still we did not expect to be without rubs and difficulties; and we have had them. first the detention of the Western posts: then the coalition of Pilnitz, outlawing our commerce with France, & the British enforcement of the outlawry. in your day French depredations: in mine English, & the Berlin and Milan decrees: now the English orders of council, & the piracies they authorise: when these shall be over, it will be the impressment of our seamen, or something else: and so we have gone on, & so we shall go on, puzzled & prospering beyond example in the history of man. and I do believe we shall continue to growl, to multiply & prosper until we exhibit an association, powerful, wise, and happy, beyond what has yet been seen by men. as for France & England, with all their preeminence in science, the one is a den of robbers, & the other of pirates. and if science produces no better fruits than tyranny, murder, rapine, and destitution of national morality, I would rather wish our country to be ignorant, honest & estimable as our neighboring savages are.—but whither is senile garrulity leading me? into politics, of which I have taken final leave. I think little of them, & say less. I have given up newspapers in exchange for Tacitus & Thucydides, for Newton & Euclid; & I find myself much the happier. sometimes indeed I look back to former occurrences, in remembrance of our old friends and fellow laborers, who have fallen before us. of the signers of the Declaration of Independance I see now living not more than half a dozen on your side of the Patomak, and, on this side, myself alone. You & I have been wonderfully spared, and myself with remarkable health, & a considerable activity of body & mind: I am on horseback 3. or 4. hours of every day; visit 3. or 4. times a year a possession I have 90 miles distant, performing the winter journey on horseback. I walk little however; a single mile being too much for me; and I live in the midst of my grandchildren, one of whom has lately promoted me to be a great grandfather. I have heard with pleasure that you also retain good health, and a greater power of exercise in walking than I do. but I would rather have heard this from yourself, & that, writing a letter, like mine, full of egotisms, & of details of your health, your habits, occupations & enjoiments, I should have the pleasure of knowing that, in the race of life, you do not keep, in it’s physical decline, the same distance ahead of me which you have done in political honors & atchievements. no circumstances have lessened the interest I feel in these particulars respecting yourself; none have suspended for one moment my sincere esteem for you; and I now salute you with unchanged affections and respect.
Th: Jefferson